Title: To John Adams from James Lovell, 8 December 1777
From: Lovell, James
To: Adams, John


     
      Dear Sir
      
       Decr. 8th. 1777
      
     
     Since my signing a letter to you with Colo. Lee an excellent opportunity of sending to France presented; and the Colonel in his way home has carried a Packet to Baltimore, which will go to the Commissioners in a swift sailing armed Vessel.
     No: 1 contained
     Triplicates of Letters dated Octr. 31st. Novr. 1st. and Novr 8th
     No. 2
     A Letter of Decr. 1st. and Resolves respecting Frenchmen
     Sept. 8. 13. 14. 14
     Oct 4. 10. 13. 21
     Novr. 7. 7 14. 15. 7
     No. 3
     Letter of Decr. 2d. with a Commission for F. L. A. with a Scheme of Genl. Conway’s approved by the marine Committee.
     Resolve to recall S. D: Appointment of J. A.—Do. Carmichael 3 Resolves and Instructions Novr. 22. One of Novr. 10 for Importation of Sundries. One of Decr. 3 Loan 2,000,000
     Triplicate of Sepr. 10 Interest on Loan Certificates
     Triplicate of Octr. 18. respecting Georgia giving commission to raise men in France.
     Triplicate of Octr. 21 Power over commercial Agents
     
     Duplicate Letter to S. D. conveying Resolve of Recall.
     Letter of Decr. 8th. to S. D. directing his Return to America.
     I now send you copies of No. 3 except Conways scheme and the triplicate Resolves, which you will carry yourself or seal and forward agreable to the request mentioned by Colo. Lee Decr. 3d.
     It is not possible for me to send Copies of No. 2 by this opportunity. I will send them by way of Sth. Carolina or Boston shortly.
     You will make use of the letter to the marine Board herewith sent, when you think proper; and you will, in a joint consultation with the Gentlemen of that Board, make every thing convenient and agreable to yourself.
     Having opposed several attempts of Jemmy to do away the resolve of Recall, I found a necessity to offer something this day myself, as no limited time had been fixed to Dean’s Powers. I send a letter for you to seal. I think I have spread as small a Plaister as possible for a great Sore.
     Mr. Dana is a most thorough and active member; has been put into the Board of War, marine Committee, and afterward put at the head of the Treasury by the sollicitation of the members of that Board at Duanes Departure; upon which Mr. Dana was excused from the Board of War. Mr. Geary is yet at Head Quarters. We hope there was a general Engagement last friday.
     Mr. Read has refused to go a Commissioner to the western Frontiers. He is greatly chagrined at not being put upon the new Board of war, after his name had been mentioned to Genl. Washington.
     If you should refuse to go over the water, which I pray you may not, He or Livingston would be chosen.
     Excuse me to Mr. S. Adams. I am obliged to sit steadily in Congress to make up 9 Colonies, and I have a deal of drudgerey to go through from a deficiency of Clerks.
    